67 F.3d 305
76 A.F.T.R.2d 95-6816
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Kimberly A. CAMBERN, Debtor.Kimberly A. CAMBERN, Pro-Per, Sui Juris, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 95-35334.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 29, 1995.

Before:  BROWNING, GOODWIN and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Kimberly A. Cambern appeals pro se the Bankruptcy Appellate Panel's affirmance of the bankruptcy court's judgment on the pleadings in favor of the United States in her action seeking a determination that her federal income tax liabilities were dischargeable in her Chapter 7 bankruptcy case.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm.


3
Cambern contends that the bankruptcy court erred in denying her motion for a declaratory judgment and granting the United States' motion for a judgment on the pleadings because she is an "American Sovereign State Citizen" not subject to federal income tax.  The bankruptcy court properly rejected this frivolous contention.  See United States v. Nelson (In re Becraft), 885 F.2d 547, 548 (9th Cir.1989);  Kantor v. Wellesley Galleries, Inc., 704 F.2d 1088, 1091 (9th Cir.1983).


4
The bankruptcy court properly denied Cambern's motion for a default judgment because she failed to establish a claim or right to relief against the United States.  See Fed.R.Civ.P. 55(e);  Borzeka v. Heckler, 739 F.2d 444, 446 (9th Cir.1984).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3